DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of the International Application PCT/JP2020/048603. A Notice of Acceptance of Application under 35 U.S.C. 371 and 37 CFR 1.495 was mailed 22 March 2022.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10 April 2020. It is noted, that applicant has filed a certified copy of the JP 2020-071188 application as required by 37 CFR 1.55 on 27 December 2021.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 27 December 2021 and 4 May 2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 9-10, “F2 and Cl2 in a range of 0.1% by mass or more and 2.0% by mass or less in total, with respect to the total amount.”  It is unclear what is meant by “the total amount”. Is that the total amount of the F2 and Cl2 or is it meant to mean the total amount of the glass composition, or something else? This renders the claim indefinite. Additionally, in reference to the same phrase, it is not clear if the glass composition requires both F2 and Cl2 to be present in a non-zero amount. Since the language is “F2 and Cl2“ it appears to  read that both F2 and Cl2  are required. Or was the intent of this limitation to be that either or both could be contained in the glass which would be clearer if written as “F2 and/or Cl2”. For the purposes of examination, the Examiner will read the limitation using the broader meaning of “F2 and/or Cl2”. 
Claims 2-7 are rejected as indefinite as depending from a claim rejected as indefinite without correcting the issue.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, and 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Tamura et al., U.S. Patent US 6,309,990 B2.
Tamura et al. teach a low dielectric glass fiber comprising glass composition. See Abstract and the entire specification, specifically, column 1, lines 5-9. Tamura et al. teach a glass fiber composition having the following composition in terms of weight percentages: 45-60% of SiO2, 8-20% of Al2O3, 15-30% of B2O3, 0-5% of MgO, >5-12% of CaO, 0-0.3% of Li2O, 0-0.3% of Na2O, 0-0.5% of K2O, 0.5-5% of TiO2, 0-2% of F2, and 0-3% of any of the following: ZnO, SrO, Fe2O3, Cr2O3, As2O3, Sb2O3, P2O5, ZrO2, Cl2, SO3, and MoO3. See column 2, line 37 to column 4, line 9 and the below chart which maps the specific components of each claim to Tamura et al. Tamura et al. teach that the glass composition is used to form glass fibers for use in printed circuit boards. The fibers of Tamura et al. can be made into a fabric, a non-woven fabric, a textile, chopped strands, a roving, a powder, a mat, or a composite material. The composite material can include a fabric formed with a thermosetting resin. See column 4, lines 28-51.
Tamura et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1 and 5-7.  However, the weight percent ranges taught by Tamura et al. have overlapping compositional ranges with instant claims 1 and 5-7.  See column 2, line 37 to column 4, line 9  and the below chart. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
The below chart maps the components of the instant claims to Tamura et al.
Claim Mapping Chart of Instant Claims to Tamura et al. US 6,309,990 B2
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Range taught by Tamura et al.
Paragraphs and/or Examples Tamura et al. meets the limitation  in terms of wt. %
1
SiO2
52.0-56.0%
45-60% 
Column 2, lines 37-50 
and column 2, lines 56-65
1
Al2O3
9.5-13.0%
8-20% 
Column 2, lines 37-50 
and column 2, line 66 to column 3, line 5
1
B2O3
21.0-24.5%
15-30% 
Column 2, lines 37-50 
and column 3, lines 6-14
1
MgO
0-<1.0%
0-5% 
Column 2, lines 37-50 
and column 3, lines 15-21
1
CaO
0.5-5.5%
>5-12% 
Column 2, lines 37-50 
and column 3, lines 22-35
1
SrO
0.5-6.0%
0-3%
Column 2, lines 37-50 
and column 4, lines 6-9
1
TiO2
0.1-3%
0.5-5%
Column 2, lines 37-50 
and column 3, lines 56-65
1
F2 + Cl2 
0.1-2.0%
F2 0-2% 
Cl2 0-3%
Column 2, lines 37-50 
and column 3, line 66 to column 4, line 9
5
Fiber
X
X
Column 4, lines 28-51
6
Woven fabric
X
X
Column 4, lines 28-51
7
Glass fiber reinforced resin composition
X
X
Column 4, lines 28-51


It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Tamura et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Tamura et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1, and 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over HSU et al., U.S. Patent Application Publication, US 2021/0206687 A1.
Hsu et al. (US 2021/0206687 A1) qualifies as prior art based on the filing date of the Taiwanese application TW 108148665 filed 
31 December 2019.

Hsu et al. teach a low dielectric glass fiber comprising glass composition. See Abstract and the entire specification, specifically, Paragraph [0002]. Hsu et al. teach a glass fiber composition having the following composition in terms of weight percentages: 52-58% of SiO2, 12-16% of Al2O3, 16-26% of B2O3, >0-2% of MgO, 1-6% of CaO, >0-0.6% of Na2O, 0-0.5% of K2O, >1-5% of TiO2, 0-1% of F2, 1-5% of ZnO, >0-1% of Fe2O3, 0.1-0.6% of SO3, and 0-3% of any of the following: Li2O, Cr2O3, As2O3, Sb2O3, P2O5, ZrO2, Cl2, BeO, and SrO. See paragraphs [0007]-[0019] and [0038]-[0057] and the below chart which maps the specific components of each claim to Hsu et al. Hsu et al. teach that the glass composition is used to form glass fibers for use in printed circuit boards. The fibers of Hsu et al. can be made into a cloth for printed circuit boards. See paragraphs [0038], [0040], and [0041]. Hsu et al. teach that the manufacturing process of the printed circuit boards includes Including the fiber cloth with prepreg materials such as resins. See paragraph [0041].
Hsu et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1 and 5-7.  However, the weight percent ranges taught by Hsu et al. have overlapping compositional ranges with instant claims 1 and 5-7.  See paragraphs [0007]-[0019] and [0038]-[0057]  and the below chart. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
The below chart maps the components of the instant claims to Hsu et al.
Claim Mapping Chart of Instant Claims to Hsu et al. US 2021/0206687 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Range taught by Hsu et al.
Paragraphs and/or Examples Hsu et al. meets the limitation  in terms of wt. %
1
SiO2
52.0-56.0%
52-58% 
Paragraph [0038]
1
Al2O3
9.5-13.0%
12-16% 
Paragraph [0039]
1
B2O3
21.0-24.5%
16-26% 
Paragraphs [0040]-[0042]
1
MgO
0-<1.0%
>0-2% 
Paragraph [0043]
1
CaO
0.5-5.5%
1-6% 
Paragraph [0044]
1
SrO
0.5-6.0%
0-3%
Paragraphs [0057]
1
TiO2
0.1-3%
>1-5%
Paragraphs [0045] & [0046]
1
F2 + Cl2 
0.1-2.0%
F2 0-1% 
Cl2 0-3%
Paragraphs [0049], [0050], & [0057]
5
Fiber
X
X
Paragraphs [0038]
6
Woven fabric
X
Cloth
Paragraphs [0041]
7
Glass fiber reinforced resin composition
X
Printed circuit board
Paragraphs [0038] & [0041]


It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Hsu et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Hsu et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reason for Indicating Allowable Subject Matter
	The following is an Examiner’s statement of reasons for indicating allowable subject matter:
	The prior art fail to disclose or suggest with sufficient specificity a glass composition for a glass fiber comprising the recited amounts of SiO2, Al2O3, B2O3, MgO, CaO, SrO, TiO2, F2, and Cl2 in terms of weight percentages as recited in the instant claims. Specifically, the prior art fails to disclose or teach a glass fiber composition which further meet the ranges of the formula:              
                
                    
                        
                            
                                S
                            
                            
                                
                                    
                                        3
                                    
                                    /
                                    
                                        2
                                    
                                
                            
                        
                    
                    /
                    
                        
                            
                                
                                    
                                        M
                                        +
                                        S
                                        +
                                        T
                                    
                                
                                 
                                x
                                 
                                
                                    
                                        C
                                    
                                    
                                        
                                            
                                                1
                                            
                                            /
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         as recited in claims 2-4.
	The closest prior art is deemed to be US 6,309,990 B2 by Tamura et al. Tamura et al. discloses a similar fiber composition but does not teach that the glass comprises the recited amounts of the components as well as meeting the ranges for the formula:             
                
                    
                        
                            
                                S
                            
                            
                                
                                    
                                        3
                                    
                                    /
                                    
                                        2
                                    
                                
                            
                        
                    
                    /
                    
                        
                            
                                
                                    
                                        M
                                        +
                                        S
                                        +
                                        T
                                    
                                
                                 
                                x
                                 
                                
                                    
                                        C
                                    
                                    
                                        
                                            
                                                1
                                            
                                            /
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            
         as recited in claims 2-4 and there is no showing that one of ordinary skill in the art would require such a relationship when considering Tamura et al. at the time the invention was effectively filed.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
16 July 2022